900 F.2d 253Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Christopher MOORING, Plaintiff-Appellant,v.NEWPORT NEWS CITY JAIL MEDICAL STAFF;  Deputy Sheriff'sDepartment, Defendants-Appellees.
89-6422.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1990.Decided:  March 22, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  James C. Cacheris, District Judge.  (C/A No. 88-1356-AM)
Christopher Mooring, appellant pro se.
Robert De Hardit Hicks, Martin, Hicks & Ingles, Ltd, Gloucester, Va., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
Christopher Mooring appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Mooring v. Newport News Jail, CA-88-1356-AM (E.D.Va. Nov. 8, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED